Citation Nr: 1242860	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  05-41 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess 20 percent for residuals of a fractured left collarbone


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran had active duty service from February 1969 to December 1971 during which time he was in Vietnam for a year and a half, and earned, among other awards and decorations, the Air Medal and Combat Infantryman Badge (CIB), and qualified as an expert in the M-14.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a request to reopen the Veteran's low back claim, reopened and denied service connection for hepatitis C, denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and denied increased evaluations for the Veteran's PTSD and left shoulder disabilities.  The Veteran timely appealed those decisions. 

This case was initially before the Board in March 2009, at which time the Veteran was granted TDIU and was awarded an increased evaluation from 50 to 70 percent for PTSD, as well as an increased evaluation from 10 to 20 percent for his left shoulder disability.  The Board denied a request to reopen the Veteran's hepatitis C claim, but reopened and remanded the low back claim for further development. 

With respect to the hepatitis C claim, as well as the increased evaluation claims for PTSD and a left shoulder disability, the Veteran appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and the Secretary of the Department of Veterans Affairs (Secretary) agreed to jointly remand the case back to the Board in June 2010 [hereinafter referred to as "Joint Motion"].  The Court ordered the case remanded in a June 2010 Order. 

After development was completed in compliance with the March 2009 remand instructions, the matter was returned to the Board.  In January 2011, the Board denied entitlement to service connection for a low back disorder and determined that new and material evidence had been received to reopen the claim for service connection for hepatitis C.  The Board then remanded the underlying service connection issue for hepatitis C and the increased rating issues for PTSD and residuals of a fracture of the left collarbone.  Hence, after completing additional development, the Appeals Management Center (AMC) readjudicated the Veteran's claims (as reflected in a September 2012 supplemental statement of the case), and returned these matters to the Board for further appellate consideration. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims. The documents in this file have been reviewed and considered as part of this appeal.

In September 2012 correspondence, the Veteran's representative raised claims of service connection for sleep apnea, restless leg syndrome, chronic pain, migraine headaches, and gastroesophageal reflux disease, to include as secondary to PTSD.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for hepatitis C and an increased rating for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's service connected PTSD has been productive of occupational and social impairment that more nearly approximates deficiencies in the areas of work, family relations, thinking, and mood, but is not productive of total social and occupational impairment. 





CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent rating for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159 ).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2004, prior to the date of the issuance of the appealed August 2004 rating decision.  In March 2011, the Veteran was also notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in a September 2012 supplemental statement of the case. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO and the Appeals Management Center (AMC) have either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, the Veteran was afforded VA examinations in September 2003, August 2004, and May 2011 that were fully adequate for the purposes of adjudication.  The VA examination reports reflect a review of the record, interview of the Veteran, mental status examination, and clinical findings by a physician.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Throughout the rating period on appeal, a 70 percent evaluation is in effect for PTSD pursuant to Diagnostic Code 9411. 

Diagnostic Code (DC) 9411 provides that a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers." Id.   

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III.  Analysis

The Veteran's claim for an increase was received in May 2004.  The pertinent evidence of record will be detailed below.

On September 2003 VA examination, the Veteran indicated that he although he tried, he had not been able to work since 1991.  He previously worked as a laborer.  He stated that he could not work because of "physical and mental" difficulties, including sleep disturbance caused by his PTSD.  He also reported that his paranoia made it hard to work, and that he seemed too edgy to work.  Pain medications also led to confusion on the job.  He reported suicidal ideation.  He remained married to his spouse to since 1975.  He had five children as well as ten grandchildren.  

On mental status examination, the examiner established a rapport with the Veteran with no difficulty.  His speech was within normal limits in volume and tone and his answers were well organized, goal-directed, and cohesive.  His memory was intact for distant and remote events.  His insight was fair to good, his judgment was good, and his concentration was adequate for evaluation.  Suicidal ideation at the time of the evaluation was denied, as was homicidal ideation.  There was no indication of a formal thought disorder.  He was alert and fully oriented to person, place, time, and situation.  He was well groomed and casually dressed in clean but worn clothing.  His eye contact was within normal limits.  His affect was flat, but he was free of tearfulness.  The examiner opined that the Veteran was probably able to work in some sort of sedentary employment as long as it had little or no interaction with the public and nothing more than loose supervision.  However, the examiner felt that he probably could not function at all without his medications in either social or occupational environments.  He was assigned a GAF score of 50. 

Ongoing VA mental health treatment records included an April 2004 record noting that financial and health problems with both the Veteran and his wife were a major source of additional stress.  The Veteran reported that he was trying to do some ministry through his church.  The news media accounts of war and certain politicians triggered Vietnam memories.  His mood was moderately dysphoric, but his affect was somber.  He moved around quite a bit in his chair, which was said to be normal for him.  His GAF score was felt to be 50.  

On August 2004 VA examination, the Veteran reported that his last job was as a janitor in 1991.  He was unemployed due to problems with his back and shoulder.  He described his relationship with his spouse of 29 years as not very close, although he described her as his best friend.  He described his relationships with his children and other family members as not very close.  He preferred to be alone.  The examiner reported that, overall, the Veteran's social supports appeared to be fair.  He denied having any real friends, but had some acquaintances who were veterans.  He had complaints of sleep disturbance, crying spells, excessive pain, flashbacks, nightmares, difficulty with getting emotionally close to others, sweaty palms, anxiety, hyper vigilance, excessive thinking, tendency to isolate, exaggerated startle response, avoidance of crowds, irritability, panic attacks approximately every other week, and a tendency to struggle in situations in which he is exposed to other individuals.  

On mental status examination, his grooming and hygiene were poor.  His eye contact was fair.  He demonstrated and agitated level of psychomotor activity, as he was moving constantly during the examination.  His mood was anxious, and at times angry.  His affect was somber.  There were times when his responses were somewhat tangential and he appeared to have a hard time articulating his answers.  He had suicidal and homicidal ideations, but no intent.  He denied any illusions, delusions, or hallucinations, with the exception of having heard some voices related to flashbacks and dreaming.  He had difficulty with attention tasks.  He was assigned a GAF score of 50.  

By September 2004, he was again depressed, irritable and anxious and he had recurrent intrusive thoughts.  He also reported problems with anger management. Medication changes and dosage modifications were again recommended.  The examiner specifically noted that his speech pattern was again of rather low intensity and rate was slowed, which was bothersome.  His affect was blunted.  He was assigned a GAF score of 55. 

When seen by VA on regular outpatient visits in December 2004 and January 2005, including in individual sessions, the Veteran had a continued sense of hopelessness and helplessness.  He avoided telling other people, but privately had continued thoughts of killing himself, with no actual intention to do so.  He had problems concentrating and his shoulder pain also negatively impacted his mood.  He was assigned GAF score of 41 on the former visit and 65 on the latter, after having had his medications revised. 

Upon treatment in September 2005, the Veteran indicated that there were several situational problems involving family that caused him severe stress.  He indicated passing homicidal thoughts directed toward his son-in-law, with no plan to act on them; he indicated, with regard to such thoughts, that he was "under control."  He had sleep difficulties and nightmares and woke up frequently at night.  He reported that he would check the perimeter, usually with a loaded weapon close by his side.  He was assigned a GAF score of 33. 

A follow-up mental health consult in October 2005, again noted additional family stress, as the Veteran's parents had been in a recent auto accident that killed his father and severely injured his mother.  Other family problems were noted as well.   Again he was assigned a GAF score of 33 that was continued at least through November 2010.  By July 2011, he was assigned a GAF score of 50.  

In November 2010 correspondence, the Veteran's spouse reported that he still had flashbacks and bad dreams.  There were times where they could not do much because the Veteran was in so much pain.  Also, on many days he could not function. 

On May 2011 VA examination, the Veteran had episodic depressed mood accompanied by anhedonia, amotivation, anergia, hopelessness, poor sleep, fluctuating appetite, episodic suicidal ideation.  His depression appeared to take a variable course, depending upon his physical condition and other stressors.  He reported periods of panic attacks as frequent as three to four times daily.  He experienced chronic sleep impairment, flattened affect, disturbances of motivation and mood, neglect of personal appearance and hygiene.  The examiner was asked to best describe which best represented the Veteran's level of occupational and social impairment, in which he indicated that there was, "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  A GAF score of 50 was assigned.  

The evidence, as detailed in pertinent part above, reflects that the Veteran exhibits deficiencies in most of the areas as supported by a 70 percent disability rating for PTSD.  He has not engaged in any significant, full time employment since 1991 and has reported that symptoms related to his PTSD, such as sleep disturbances, paranoia, and feeling edgy made it difficult to work.  He also believed that his pain medications made him confused on the job.  He also reported that he could not work due to physical and mental disabilities or due to his shoulder and back disabilities.  The evidence reflects that he had difficulty with attention tasks and his wife reported that there were days in which he could not function.  

The record reflects that the Veteran has a strained relationship with his wife, children, and grandchildren.  However, he has described his wife as his best friend and they have been married since 1975.  He engaged in ministry at his church and had acquaintances who were also veterans.  The evidence reflects a tendency to isolate himself and shows difficulty with getting emotionally close to others.  However, he had social supports that were described as "fair."  

Additionally, the Veteran had symptoms such as anhedonia, amotivation, anergia, poor sleep, fluctuating appetite, hypervigilance, panic attacks, flashbacks, nightmares, crying spells, avoidance of crowds, paranoia, irritability, anxiety, excessive thinking, recurrent intrusive thoughts, and a flat, blunted, or somber affect.  He had problems with anger management and disturbances of motivation and mood.  These findings are indicative of deficiencies in the areas of work, family relations, thinking, and mood.  

Furthermore, the Veteran's GAF scores ranged between 33 and 65.  The lowest GAF score of 33 was assigned while he was receiving VA outpatient treatment.   In this vein, scores ranging from 31 to 40 are intended to reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Additionally, he was assigned a GAF score of 41 in December 2004, which is indicative of "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."   Despite the seriousness of the symptoms associated with the low GAF scores ranging from 33 to 41, a higher rating is not justified on this basis because the objective evidence does not actually demonstrate symptoms that cause total occupational and social disability.  While the Veteran's fluctuating GAF scores range from 33 up to 65, at worst, they demonstrate major impairment in several areas, which is consistent with a 70 percent schedular disability rating for PTSD.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

Overall, the evidence shows that the Veteran's PTSD has caused deficiencies in most of the areas needed for a 70 percent evaluation, but no higher, throughout the appeal period. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411-9434.  The record contains ample examples of his deficiencies in area of work and social functioning. 

As previously mentioned, the Veteran has not been engaged in any substantial employment since 1991 and it appears that his symptoms of PTSD have contributed, at least in part, to his current unemployment.  He was also awarded SSA disability benefits and entitlement to a TDIU, in part due to a psychiatric disorder; however, the award of such benefits was not based solely on his psychiatric disorders.  During his September 2003 and August 2004 VA examinations, the Veteran himself, also attributed his inability to work to both physical and mental disabilities.  Based the Veteran's reported history and mental status examination, in September 2003, the VA examiner opined that the Veteran was probably able to engage in some sort of sedentary employment, as long as it had little or no interaction with the public and nothing more than loose supervision.  In May 2011, the VA examiner was asked to best describe which best represented the Veteran's level of occupational and social impairment, in which the examiner did not select that there was total occupational and social impairment, but rather indicated that there was, "[o]ccuptational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood." 

Further weighing against assignment of a 100 percent rating, total social impairment due to the service-connected PTSD has not been demonstrated.  The Veteran has been able to maintain relationships, albeit with difficulty, with his wife and other veterans.  As noted in the August 2004 examination, he even tolerated going to restaurants because it was something his wife enjoyed doing.  He also referred to his wife as his best friend and tried to practice ministry through his church.   

Furthermore, the Veteran does not demonstrate gross impairment in thought processes or hallucinations or delusions.  He is able to perform activities of daily living, has always been fully oriented to person, place, and time, and has not experienced memory loss for names of close relatives, own occupation, or name.  Although suicidal and homicidal ideations and anger management problems have been reported, he has not exhibited grossly inappropriate behavior and he has not been in persistent danger of hurting himself or others.  Additionally, although he  has neglected his personal appearance and hygiene, had impaired relationships with his family and friends, had tangential speech and difficulty with providing answers to questions during a VA examination, there is no indication that these symptoms, even in the aggregate, caused total social impairment. 

In sum, the Veteran experiences impairment in most of the areas of work, family relations, judgment, thinking, and mood; but both total social and occupational impairment has not been demonstrated.  Accordingly, the Board finds that a rating in excess of 70 percent rating for PTSD is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411-9434.


IV.  Extraschedular considerations 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, the schedular criteria contemplate the full range of the Veteran's symptoms.  Indeed, in this case the criteria associated with the next-higher evaluation have not been met, with the exception of unemployability.  However, 
any unemployability resulting from the Veteran's PTSD has already been compensated by the grant of a TDIU, effective May 26, 2004.  See March 2009 Board decision and April 2009 rating decision.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied. 


REMAND

Unfortunately, the Board finds that further RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision in this matter.

The Veteran contends that he is entitled to service connection for hepatitis C.  In early statements submitted in conjunction with his appeal, the Veteran asserted that he contracted hepatitis C as a result of being exposed to blood, having an open wound treated at a field hospital, and/or from receiving transfusions during military service in the Republic of Vietnam.  More recently, the Veteran's representative contended that service connection may also be warranted for hepatitis C as secondary to drug abuse associated with service-connected PTSD.  See September 2012 Written Brief Presentation.  

Pertinent to the current appeal, governing legal authority prohibits a grant of direct service connection for drug or alcohol abuse on the basis that such behavior represents willful misconduct.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2012); see also VAOPGPREC 2-97 (Jan. 16, 1997).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, another service-connected organic disease or disability.  38 C.F.R. § 3.301(c)(3).  Furthermore, organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(3). 

In order to qualify for service connection, a veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by the primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Pertinent to the current remand, in the May 2012 addendum to the May 2011 VA examination report, the examiner reported that it is clear that intravenous drug use with sharing of needles is the most common means of contracting the hepatitis C virus.  The examiner opined that although it is at least as likely as not that the Veteran acquired the hepatitis C virus as a consequence of drug use, there medical records showed conflicting evidence regarding his use of drugs.  

In September 2012, the AMC requested a medical opinion, in which Dr. J.W.M. opined that "(i)f the Veteran used intravenous drugs in the 1970s, this would have been the most likely way he would have acquired his hepatitis C infection."  

Also of record and relevant to the current appeal, are multiple medical reports and competent evidence suggesting that the Veteran's history of drug abuse may be associated with his service-connected PTSD.  On January 1992 VA examination, the Veteran reported a history of being a heavy drinker and using intravenous amphetamines, at least a few times.  He was diagnosed with PTSD and poly drug dependence, in remission.  

VA outpatient treatment records beginning in May 1999 include a history of hepatitis C secondary to intravenous drug use in the 1970s.  The May 1999 record indicated that the Veteran had a prior history of alcohol and drug use, outside of cannabis.  However, around 1973 he began a 20-year period of using cannabis, which he reportedly found useful in coping with his PTSD.  Another May 1999 treatment record noted that the Veteran was in denial of his drug use and risky self medication practices.  

In the September 2012 Written Brief Presentation, the Veteran's representative, specifically referred to VA's website regarding PTSD and substance abuse stating that "[G]etting PTSD increases the risk that he or she will devel[o]p a drinking or drug problem."  See http://www.ptsd.va.gov/public/pages/ptsd_substance_abuse_veterans.asp)

The Board notes that the issue of entitlement to service connection for a substance abuse disability as secondary to service-connected PTSD has never been adjudicated by the RO.  Given the foregoing evidence, the outcome of a claim of service connection for a substance abuse disability clearly impacts the claim of service connection for hepatitis currently on appeal.  As such, the Board finds these issues are inextricably intertwined, and should be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other). 

Under these circumstances, consideration of the Veteran's claim of service connection for hepatitis C, at this juncture, would be premature, and a remand is necessary such that the RO/AMC can properly adjudicate in the first instance the recently raised claim of service connection for a substance abuse disability as secondary to service-connected PTSD.  The Board also notes that, if such claim is denied, the RO/AMC must afford the Veteran the opportunity to perfect an appeal as to that issue. 

The Board also finds that additional action specific to the claim for service connection for hepatitis C is warranted.  The RO/AMC should also inform the Veteran of the information and evidence needed to support a claim for service connection for hepatitis C as secondary to a service-connected disability, specifying what evidence VA will provide and what evidence the Veteran is to provide.  

With respect to the left shoulder disability, in January 2011, the Board remanded the claim in part to arrange for the Veteran to undergo a VA examination to evaluate the current severity of his left shoulder disability.  

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand orders.  If the Board's remand orders were not substantially complied with upon remand, the Board itself errs in failing to insure compliance.  In such situations, the Board must remand the matter back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

In this case, the RO/AMC did not substantially comply with the Board's remand directives.  The Veteran was provided with a VA examination in May 2011, in which, the examiner responded "No" when asked if there was joint ankylosis.  However, the examiner did not discuss the August 2004 examination's indication of a developing frozen shoulder and any onset of that symptomatology, as was explicitly requested in the January 2011 Board remand directives.   For these reasons, the Board finds that there has not been substantial compliance with the February 2011 remand directives.  Thus, another remand is necessary.  Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104 -05.

Additionally, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  At the time of the May 2011 VA examination, the Veteran reported that he had pain, stiffness, weakness, a decreased speed of joint motion.  Range of motion studies revealed evidence of pain with active range of motion on the left side; however, the examiner did not fully assess the functional impairment posed by the findings of pain in the left shoulder. 

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported the Veteran's subjective complaints and described his symptoms.  The examiner also found objective evidence of pain on range of motion testing, but did not specify in terms of degrees exactly where in the range of motion the pain began.  Because the examiner made no initial finding as to the degree of range of motion loss due to pain on use, the examination is inadequate, as such is required by DeLuca. Although the examiner indicated that there was no additional limitation following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's bilateral shoulder function. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claim for hepatitis C that is not currently of record may be obtained on his behalf. 

This letter should also inform the Veteran of the information and evidence necessary to support a claim for service connection for hepatitis C as secondary to any service-connected disability, and should specify what evidence VA will provide and what evidence the Veteran is to provide.

2.  If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. The RO/AMC should complete all appropriate development in connection with the Veteran's claim of service connection for a substance abuse disability, including intravenous drug use, as secondary to service-connected PTSD.  After completing all appropriate development, the RO should adjudicate the service connection claim in light of all pertinent evidence and legal authority.

4.  If the claim of service connection for a substance abuse disability is denied, the RO/AMC must notify the Veteran and his representative of the denial of the claim in a separate rating decision, and advise them of the Veteran's appellate rights.

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the RO/AMC must furnish the Veteran the appropriate time period in which to perfect an appeal, if desired, the Veteran should do so as soon as possible to avoid unnecessary delay in the consideration of the appeal. 

5.  After completing the above actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the matter of service connection for hepatitis C, to include as secondary to a substance abuse disability, in light of pertinent evidence and legal authority. 

6.  Arrange for the Veteran to undergo a VA examination to determine the nature and severity of any residuals of a fractured left collarbone. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should provide range of motion in degrees, to include the degree at which pain begins, for the left shoulder.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  In this regard, the examiner should estimate the extent of any additional functional limitation manifested during periods of flare-up.  Such additional limitation should be expressed in degrees of motion lost during flare-ups.  The Veteran's reported symptoms should be considered in making this determination.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner should also ascertain as to whether there is any shoulder joint impairment resulting in nonunion, malunion, or recurrent dislocation.  If so, the examiner should describe the extent and severity of such impairment. 

The examiner should determine whether there is any ankylosis of the Veteran's left shoulder, and if so, whether such is favorable, intermediate or unfavorable.  The VA examiner is asked to explicitly discuss the August 2004 VA examination's indication of a developing frozen shoulder and if such is shown to have developed, approximate to the best of the examiner's ability to onset of that symptomatology.

A clear rationale should be given for all opinions provided.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 

7.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  If any benefit on appeal remains denied, the RO/AMC should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
 


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


